        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 1 of 11 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    DAN G. BOYLE (Cal. Bar No. 332518)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-2426
          Facsimile: (213) 894-0142
9         E-mail:   Daniel.Boyle2@usdoj.gov
10   Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12
                             UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,               NO.   2:21-cv-4569
16
                Plaintiff,                   VERIFIED COMPLAINT FOR FORFEITURE
17
                     v.                      18 U.S.C. § 981(a)(1)(A) & (C)
18
     REAL PROPERTY LOCATED IN MALIBU,        [I.R.S.]
19
     CALIFORNIA,
20
                Defendant.
21

22
          The United States of America brings this claim against the
23
     defendant Real Property Located in Malibu, California, and alleges as
24
     follows:
25
                                JURISDICTION AND VENUE
26
          1.    This is a civil forfeiture action brought pursuant to 18
27
     U.S.C. § 981(a)(1)(A) and (C).
28
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 2 of 11 Page ID #:2



1         2.   This court has jurisdiction over this matter under 28

2    U.S.C. §§ 1345 and 1355.

3         3.   Venue lies in this district pursuant to 28 U.S.C. § 1395.

4                                PERSONS AND ENTITIES
5         4.   The plaintiff is the United States of America.

6         5.   The defendant is a Real Property Located in Malibu,

7    California (the “Defendant Property”) 1.       The Assessor’s Parcel Number

8    for the Defendant Property is 4453-033-006.         The legal description of

9    the Defendant Property is as follows:

10        Real property in the unincorporated area of the County of Los

11        Angeles, State of California, described as follows:

12        Lot 58 2 of Tract No. 30203, in the County of Los Angeles, State

13        of California, as per map recorded in book 867 pages 80 through

14        86 of maps, in the office of the County Recorder of said county.

15        Except therefrom 1/8th of all oil, petroleum, gas, coal,

16        asphaltum and other hydrocarbon substances and other minerals

17        under and in said land without the right to go upon said land to

18        take or extract said substances, as reserved by Edmund M. Mc

19        Cray and Elisabeth Gordon-Mc Cray, husband and wife, in deed

20        recorded May 26, 1965 as Instrument No. 1406 Official Records.

21        Also except 1/8th of all oil, petroleum, gas, coal, asphaltum and

22        other hydrocarbon substances and other minerals under and in

23        said land without the right to go upon said land to take or

24

25        1 Pursuant to Local Rule 5.2-1 of the Local Civil Rules for the
     Central District of California, only the city and state of
26   residential addresses are set forth in this Complaint.
          2 A grant deed conveying the Defendant Property to Melvin Huges,
27
     Trustee of the Bandele Trust dated November 13, 2019, erroneously
28   identified the parcel as lot #55, but identified the correct property
     address and APN for the Defendant Property.
                                        2
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 3 of 11 Page ID #:3



1         extract said substances, as reserved by Peter Baley, in deed

2         recorded March 25, 1971 as Instrument No. 3441, Official

3         Records.

4         Also except 1/8th of all oil, gas, coal, petroleum, asphaltum and

5         other hydrocarbon substances and other minerals under and in

6         said land without the right to go upon said land to take or

7         extract said substances, as reserved by Arlene Lemay (Thompson),

8         in deed recorded July 14, 1971 as Instrument No. 2324, Official

9         Records.
10        6.   Title to the Defendant Property purports to be in the name
11   of Patricia Morris and The Modupe Trust. 3
12        7.   The interests of Melvin Huges (“Huges”), Patricia Morris,

13   the Modupe Trust, and the Bandele Trust (“Bandele”) may be adversely

14   affected by these proceedings.

15                               BASIS FOR FORFEITURE

16        8.   The Internal Revenue Service (“IRS”) is responsible for

17   investigating fraudulent tax refund schemes, including those

18   involving fraudulently-filed tax returns.

19                          The Fraudulent Returns Scheme

20        9.   The IRS Scheme Development Center (“IRS-SDC”) identifies

21   potentially-fraudulent tax returns based on a review of IRS tax

22   record databases, including records stored on the IRS Integrated Data

23   Retrieval System (“IDRS”).      The IDRS system maintains data regarding

24   all returns filed with the IRS, including information regarding the

25

26
          3 A quitclaim grant deed executed in or about June of 2020
27   purported to transfer the Defendant Property to Patricia Morris and
     The Modupe Trust for no apparent consideration, but erroneously
28   identified the parcel as lot #55, and appears to have been recorded
     under an incorrect lot number.
                                        3
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 4 of 11 Page ID #:4



1    amount of income, deductions, withholdings, tax liabilities and/or

2    tax refunds claimed on each return, as well as information regarding

3    the listed tax-preparer for each return.

4         10.   The IRS-SDC identified one such fraudulent return scheme

5    operating between at least 2018 through 2020.         The scheme

6    perpetrators (hereinafter the “Schemers”) submitted, both

7    electronically and by mail, more than twenty fraudulent tax returns

8    which claimed at least $210,166,675 in refunds (the “False Returns”).

9         11.   Twenty-two of the False Returns filed by the Schemers, as
10   well as the IRS transcripts summarizing the relevant income, tax
11   liabilities, withholdings, and refunds claimed for all of these
12   returns, were reviewed by IRS agents.        Each of these False Returns
13   was accompanied by one or more fraudulent IRS Forms 1099 4 which
14   indicated that the filer had received a large amount of interest

15   income, and that virtually all of that interest income had been

16   withheld and paid over to the IRS (the “Withheld Income”).

17   Accordingly, these False Returns created the fraudulent impression

18   that, due to the Withheld Income, the IRS owed a large amount of

19   money to the filer.

20        12.   The fraudulent Forms 1099 submitted to the IRS as part of

21   this underlying scheme generally indicated that the “Payers” of the

22   Withheld Income were large financial institutions, such as banks,

23   mortgage companies, credit card companies, and insurance companies,

24   or credit-issuing companies such as PayPal and Tesla.

25

26
          4 IRS Form 1099 comes in a variety of subtypes, but all are used
27   to record and report miscellaneous income. Form 1099 is commonly
     used by taxpayers to provide information to the IRS about different
28   types of income received throughout the year outside of regular
     salary.
                                        4
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 5 of 11 Page ID #:5



1         13.   In fact, the Withheld Income was entirely fictitious, and

2    the IRS actually owed nothing to the Schemers.         A comparison of the

3    Withheld Income claimed on the False Returns with IRS records of

4    amounts of actually withheld income, as reported and submitted to the

5    IRS by the third-parties referenced on the False Returns, showed that

6    the withholding amounts claimed on these False Returns were entirely

7    fabricated and the Withheld Income was never actually withheld or

8    paid over to the IRS.

9         14.   As a direct result of the False Returns, the IRS deposited
10   approximately $13,763,934.23 in fraudulent tax refunds into bank
11   accounts controlled by the Schemers (the “Schemer Bank Accounts”).
12   Funds from the Schemer Bank Accounts were then used to purchase,
13   among other assets, the Defendant Property.
14   Huges Submits Two False Returns Claiming Approximately $6,285,018.18

15        15.   Huges was a principal orchestrator of the above-described

16   scheme to file the False Returns.

17        16.   Huges established Bandele on or about April 24, 2016.

18        17.   As part of the above-described scheme, Huges caused False

19   Returns to be filed on behalf of Bandele for tax years 2016 and 2017

20   (the “Bandele False Returns”).

21        18.   On or about June 6, 2019, Huges caused a false 2016 Form

22   1041 5 to be filed on behalf of Bandele, which claimed falsified

23   withholding tax credits of at least $5,709,941. In support of the

24   claimed withholdings, the 2016 Form 1041 included the following

25   attachments:

26              a)   A Form 1099-K purportedly from “PAY PALL” reporting

27

28        5 IRS Form 1041 is the U.S. Income Tax Returns for Estates and
     Trusts.
                                        5
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 6 of 11 Page ID #:6



1    $178,281.70 in federal income tax withholdings;

2               b)   A Form 1099-B purportedly from “PAY PAL” reporting

3    $1,604,535.30 in federal income tax withholdings;

4               c)   A Form 1099-K purportedly from “MASTER CARD” reporting

5    $178,281.70 in federal income tax withholdings;

6               d)   A Form 1099-B purportedly from “US BANK CORP”

7    reporting $215,364.60 in federal income tax withholdings;

8               e)   A Form 1099-K purportedly from “VISA INC” reporting

9    $23,929.40 in federal income tax withholdings;
10              f)   A Form 1099-K purportedly from “US BANK CORP”
11   reporting $23,929.40 in federal income tax withholdings;
12              g)   A Form 1099-B purportedly from “CITI BANK” reporting
13   $3,165,836.50 in federal income tax withholdings;
14              h)   A Form 1099-K purportedly from “CITI BANK” reporting
15   $319,781.50 in federal income tax withholdings; and
16              i)   A Form 1099-K purportedly from “VISA INC” reporting
17   $319,781.50 6 in federal income tax withholdings.
18        19.   Bandele’s 2016 Form 1041 was submitted electronically, and

19   attached a purported letter and confirmation of postage, signed by

20   Huges, addressed to the Chief Executive Officer of the “Office of PAY

21   PAL (payer)” demanding that the company file a 1099-OID on behalf of

22   Huges and/or his estate.

23

24

25
          6  The total withholdings reported on the attachments included
26   with the 2016 Form 1041 filed on behalf of Bandele exceed the
     withholdings claimed on the Form 1041. Specifically, the attachments
27   included with the return report total withholdings of $6,029,721.60
     while the tax return itself reports only $5,709,941 in withholdings.
28   The discrepancy appears to have been caused by Huges excluding one of
     the K-1 forms in the amount of $319,781.50 from his computations.
                                        6
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 7 of 11 Page ID #:7



1         20.   In fact, Bandele’s 2016 Form 1041 and the Form 1099s

2    accompanying it were materially false, in that the IRS did not

3    receive any of the amounts claimed as Federal income tax withheld on

4    the Form 1099s accompanying this return.

5         21.   The Bandele 2016 Form 1041 resulted in the issuance of

6    United States Treasury check number 4038-77460702, in the amount of

7    $5,778,234.78, which included interest paid by the IRS of $68,293.78.

8         22.   On or about July 1, 2019, Huges caused a false 2017 Form

9    1041 to be filed on behalf of Bandele, which claimed falsified
10   withholding tax credits of at least $502,842.         In support of the
11   claimed tax withholdings, the 2017 Form 1041 included the following
12   attachments:
13              a)   A 2017 Form 1099-K, purportedly from “VISA,” reporting
14   $251,420.76 in federal income tax withholdings;
15              b)   A 2017 Form 1099-B, purportedly from “US BANK CORP,”
16   reporting $251,420.76 in federal income tax withholdings; and
17              c)   A 2017 Form 1099-OID, purportedly from “US BANK CORP,”
18   reporting $251,420.76 in federal income tax withholdings. 7

19        23.   Bandele’s 2017 Form 1041 was submitted electronically, and

20   attached an IRS Form 2848, 8 signed by Huges.

21

22

23
          7 The total withholdings reported on the attachments included
24   with the 2017 Form 1041 filed on behalf of Bandele exceed the
     withholdings claimed on the Form 1041. Specifically, the attachments
25   included with the return report total withholdings of $754,262.28,
     while the tax return itself reports only $502,842 in withholdings.
26   The discrepancy appears to have been caused by Huges excluding one of
     the K-1 forms in the amount of $251,420.76 from his computations.
27

28        8 The IRS Form 2848 is Power of Attorney and Declaration of
     Representative.
                                        7
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 8 of 11 Page ID #:8



1         24.   In fact, Bandele’s 2017 Form 1041 and the Form 1099s

2    accompanying it were materially false, in that the IRS did not

3    receive any of the amounts claimed as Federal income tax withheld on

4    the Form 1099s accompanying this return.

5         25.   The Bandele 2017 Form 1041 resulted in the issuance of

6    United States Treasury check number 4038-77460703, in the amount of

7    $506,783.40, which included interest paid by the IRS of $3,941.40.

8         26.   In total, the Bandele False Returns led to the issuance of

9    treasury checks in the amount of $6,285,018.18.
10     The Defendant Property is Traceable to the Bandele False Returns

11        27.   The United States Treasury checks representing the refunds

12   generated by the Bandele False Returns were deposited into JPMorgan

13   Chase Checking account ending in 0968 (“Chase Account x0968”).

14   Specifically:

15              a)   United States Treasury check number 4038-77460703 for

16   $506,783.40 was deposited into Chase Account x0968 on or about

17   October 7, 2019; and

18              b)   United States Treasury check number 4038-77460702 for

19   $5,778,234.78 was deposited into Chase Account x0968 on or about

20   October 9, 2019.

21        28.   These deposits of the refunds generated by the Bandele

22   False Returns totaled $6,285,018.18.

23        29.   The Chase Account x0968 was in the name of Bandele Trust

24   EIN XX-XXXXXXX, Melvin L Huges Trustee.

25        30.   Prior to these deposits, as of October 3, 2019, the balance

26   in Chase Account x0968 was $13,106.96.

27        31.   On or about October 23, 2019, Huges caused the transfer of

28   $5,079,411.52 from Chase Account x0968 to JPMorgan Chase Savings

                                            8
        Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 9 of 11 Page ID #:9



1    account ending in 5878 (“Chase Account x5878”), in the name of

2    “Bandele Trust, Melvin Louis Huges Trustee.”

3         32.   Prior to this transfer, the balance in Chase Account x5878

4    was $0.00.    This account was opened on October 5, 2019.

5         33.   The Defendant Property was purchased in full for

6    $1,840,000.00, using the funds transferred from Chase Account x5878,

7    as follows:

8               a)     On or about November 7, 2019, $55,000.00 was wire

9    transferred from Chase Account x5878 to West Coast Escrow, Escrow
10   Number 4510819-0, towards the purchase of the Defendant Property; and
11              b)     On or about November 20, 2019, $1,791,700.00 was wire
12   transferred from Chase Account x5878 to West Coast Escrow, Escrow
13   Number 4510819-0, as payment for the remaining balance due for the
14   Defendant Property.
15                                 FIRST CLAIM FOR RELIEF

16        34.   Based on the foregoing, the government alleges that the

17   Defendant Property constitutes or is derived from proceeds traceable

18   to violations of 18 U.S.C. §§ 641 (theft of public money), 1341 (mail

19   fraud) and 1343 (wire fraud), which are specified unlawful activities

20   as defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1).          The Defendant

21   Property is therefore subject to forfeiture pursuant to 18 U.S.C.

22   § 981(a)(1)(C).

23                                SECOND CLAIM FOR RELIEF

24        35.   Based on the foregoing, the government alleges that the

25   Defendant Property constitutes property involved in multiple

26   transactions or attempted transactions in violation of 18 U.S.C.

27   § 1957 (Money Laundering – engaging in a monetary transaction with

28   criminally derived funds), or property traceable to such property,

                                            9
       Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 10 of 11 Page ID #:10



1    with the specified unlawful activity being violations of 18 U.S.C.

2    §§ 641, 1341, 1343.    The Defendant Property is therefore subject to

3    forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

4         WHEREFORE, plaintiff United States of America prays:

5         a.   that due process issue to enforce the forfeiture of the

6    Defendant Property;

7         b.   that due notice be given to all interested parties to

8    appear and show cause why forfeiture should not be decreed;

9         c.   that this court decree forfeiture of the Defendant Property
10   to the United States of America for disposition according to law; and
11        d.   for such other and further relief as this Court may deem
12   just and proper, together with the costs and disbursements of this
13   action.
14

15   Dated: June 3, 2021                  TRACY L. WILKISON
                                          Acting United States Attorney
16                                        SCOTT M. GARRINGER
                                          Assistant United States Attorney
17                                        Chief, Criminal Division
                                          STEVEN R. WELK
18                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Section
19

20                                            /s/ Dan G. Boyle
                                          DAN G. BOYLE
21                                        Assistant United States Attorney
22                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
23

24

25

26

27

28

                                            10
Case 2:21-cv-04569 Document 1 Filed 06/03/21 Page 11 of 11 Page ID #:11
